Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment is not supported by the original disclosure.
The previous rejections have been overcome by the amendment.
The previous restriction has been withdrawn. Claim 10 has been rejoined. 
		
	
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-2, 10,  and 4-5 is(are) allowable over the closest prior art: Zhang et al. (CN106243336) listed on IDS and ISR.
As to claims, Zhang (claims, examples, table, 2, 13-18, 28-35, 48, 52, 62, 86, Table 1) discloses a process producing aliphatic polythioether (polythiocarbonate) by bulk (Ex1) or solvent (using solvent of dichlobenzene, DMF, or the like, Ex11) polymerizing of Carbon oxide sulfide (COS) with oxetane (OX) in presence of bis(triphenylphosphine) ammonium chloride ([PPN]Cl, bis(triphenylphosphoranylidene)ammonium chloride) as a co-catalyst. Zhang discloses an exemplary molar ratio of COS/OX as 2:1, 10:1, etc.  Zhang discloses exemplary Cat/OX=1:250 and catalyst1a: [PPN]Cl=1:1, so [PPN]Cl:OX=1:500.  

    PNG
    media_image1.png
    443
    866
    media_image1.png
    Greyscale

The reaction temperature is 120 °C under self-generated pressure for 12 hours (Ex.6) and 150 °C under self-generated pressure for 0.5 hours.  In light of this, one of ordinary skill in the art would obviously raise the polymerization temperature to 150 °C in presence of [PPN]Cl to reduce the reaction time. 
Zhang discloses using 3-methyl-3-benzyloxy methyl oxetane (out of about 8 candidates) and ethylene oxide (out of about 25 candidates).  
Zhang fails to teach using the only catalyst, bis(triphenylphosphoranyl) ammonium chloride.
Therefore, claims 1-2, 10, and 4-5 is(are) allowable.
It is duly notified the claimed bis(triphenylphosphoranyl) ammonium chloride has the following chemical structure (IUPAC name by Chemdraw):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which is different from of bis(triphenylphosphine) ammonium chloride, commonly known as [PPN]Cl or bis(triphenylphosphoranylidene)ammonium chloride, etc. (from Wikipedia):

    PNG
    media_image3.png
    565
    364
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    238
    1264
    media_image4.png
    Greyscale
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766